ACCEPTED
                                                                                           14-14-00815-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     3/11/2015 10:18:05 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                                  NO. 14-14-00814-CR
                                  NO. 14-14-00815-CR

 BRYANT CARTER                             §    IN THE              FILED IN
                                                             14th COURT OF APPEALS
                                           §                    HOUSTON, TEXAS
 VS.                                       §    FOURTEENTH COURT
                                                             3/11/2015 10:18:05 AM
                                           §
 STATE OF TEXAS                            §    OF APPEALS   CHRISTOPHER A. PRINE
                                                                      Clerk

                     MOTION TO WITHDRAW PURSUANT TO
                   ANDERS V. CALIFORNIA, 386 U.S. 738 (1967)

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes E. CHEVO PASTRANO, counsel for appellant BRYANT CARTER, and

hereby move to withdraw from representation of appellant pursuant to Anders v.

California, 386 U.S. 738 (1967). In support of this motion, counsel shows as follows:

       Counsel has thoroughly reviewed the record on appeal, and, for these reasons is

thoroughly familiar with the case.

       Counsel has, in the exercise of his professional judgment, determined that the

instant case presents no nonfrivolous issues for appeal, and, in accordance with the

Supreme Court’s decision in Anders v. California, 386 U.S. 738 (1967), now so advises the

court and requests permission to withdraw. Anders, 386 U.S. at 744.

       In accordance with Anders, counsel has, contemporaneously with this motion, filed

a brief outlining all issues which might arguably support an appeal and explaining why

those issues are meritless. Id.

       Counsel has furnished the appellant with a copy of said brief, and a copy of this

motion, thus apprising appellant of counsel’s actions.

       Having determined that the instant appeal is wholly frivolous and having complied

with the briefing and notice requirements of Anders, counsel now requests that he be

allowed to withdraw.

       WHEREFORE, PREMISES CONSIDERED, Counsel for Appellant prays that the
Court grant his request and allow counsel to withdraw from this case.

                                       Respectfully submitted,

                                       THE PASTRANO LAW FIRM, P.C.
                                       The Old Cotton Exchange Building
                                       202 Travis Street, Suite 307
                                       Houston, Texas 77002
                                       Telephone: 713.222.1100
                                       Facsimile:   832.218.7114



                                       By:___________________________
                                          E. CHEVO PASTRANO
                                          State Bar No. 24037240
                                          chevo@pastranolaw.com

                                          ATTORNEY FOR APPELLANT
                             CERTIFICATE OF SERVICE

      This is to certify that on March 11, 2014, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Harris County, Texas, via

facsimile and/or email.




                                         E. Chevo Pastrano